DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 07/21/2021.  Claims 1-14, 16, and 22-25  are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1-14, 16, and 22-25 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 1-10, 12-14, 16, and 22-25 are rejected under 35 U.S.C. 103 as being un-patentable over Kim et al Patent Application No. :( US 2019/0230625 A1) hereinafter referred as Kim, in view of Samsung, 3GPP TSG-RAN WG2 Meeting #96 R2-168086 Reno, Nevada, 14-18 November 2016. Comparison of index based approaches hereinafter referred as Samsung.
For claim 1, Kim teaches an apparatus comprising:
 Circuitry, when the circuitry is configured to distribute an area-specific system information update includes a system information table configured to be associated with the area-specific system (paragraph [0057], lines 1-4). However,  Kim discloses all the subject matter of the claimed invention with the exemption of the circuitry for distributing the area-specific system information update is further configured to transmit a system information change notification and a system information table update  corresponding to delta signaling, wherein delta signaling is  only system information that has actually changed being included in the system information change notification and only an updated portion of the system information table being included in the system information table update as recited in claim 1.
Samsung from the same or analogous art teaches the circuitry for distributing the area-specific system information update is further configured to transmit a system information change notification and a system information table update  corresponding to delta signaling, wherein delta signaling is  only system information that has actually changed being included in the system information change notification and only an updated portion of the system information table being included in the system information table update (see figure 2) (under 2.2  Index/Identifier for local cell-specific SI and common SI, lines 18-38). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the circuitry for distributing the area-specific system information update is further configured to transmit a system information change notification and a system information table update  corresponding to delta signaling, wherein delta signaling is  only system information that has actually changed being included in the system information change notification and only an updated portion of the system information  Samsung into the method and apparatus for notifying MME of unsuccessful paging for terminal of Kim.   
The circuitry for distributing the area-specific system information update is further configured to transmit a system information change notification and a system information table update  corresponding to delta signaling, wherein delta signaling is  only system information that has actually changed being included in the system information change notification and only an updated portion of the system information table being included in the system information table update can be modify/implemented by combining the circuitry for distributing the area-specific system information update is further configured to transmit a system information change notification and a system information table update  corresponding to delta signaling, wherein delta signaling is  only system information that has actually changed being included in the system information change notification and only an updated portion of the system information table being included in the system information table update with the device. This process is implemented as a hardware solution or as firmware solutions of Samsung into the method and apparatus for notifying MME of unsuccessful paging for terminal of Kim. As disclosed in Samsung, the motivation for the combination would be to use the system information update configured in a table that will help the system to identify and transmit the changes in the information that is included becoming the method/device more efficient and reliable for a better organization management  and communication transmission.
For claim 2, Kim teaches an apparatus, wherein the system information update comprises common system information and/or cell specific system information (paragraph [0040], lines 1-7). 
For claim 3, Kim teaches the apparatus, wherein the circuitry is configured to update system information - which is applicable with an area (paragraph [0054], lines 1-8). 
For claim 4, Kim teaches the apparatus, wherein the circuitry is configured to transmit a system information change notification via area based paging (paragraph [0034], lines 3-6). 
For claim 5, Kim teaches the apparatus, wherein the circuitry is configured to transmit a system information change notification to another cell via Xn interface (paragraph [0067], lines 4-9).
For claim 6, Kim teaches the apparatus, wherein the circuitry is configured to determine if one of the cells in a system information area has changed the system information configurations, and,  in response to  the system information configuration being changed, perform one or more of (paragraph [0057], lines  1-4),   and notifying other cells in the system information area to send the notification in their paging messages as well (paragraph [0074], lines  1-3) and (paragraph [0077], lines  10-17). 
For claim 7, Kim teaches the apparatus, wherein the circuitry is configured to transmit one or more of  a system information change notification and a system information update to an anchor cell (S632) (paragraph [0040], lines 1-5) and (paragraph [0057], lines 1-2). 
For claim 8, Kim teaches the apparatus, wherein the circuitry is configured to transmit a system information change notification via a broadcast channel paging (paragraph [0034], lines 1-8). 
For claim 9, Kim teaches the apparatus, wherein the circuitry is configured to transmit a system information change notification via a broadcast channel, included in the minimum system information of an anchor cell or of each cell of a system information area (paragraph [0040], lines 1-8).  
For claim 10, Kim teaches the apparatus, wherein the circuitry is configured to transmit scheduling info that relates to a system information update by broadcast signaling (paragraph [0034], lines 1-8). 

For claim 12, Kim teaches the apparatus, wherein the circuitry is configured to transmit a system information update of an area-specific system information in a paging message (paragraph [0057], lines 1-4). 
For claim 13, Kim teaches the apparatus, wherein the circuitry is configured to transmit a system information update of an area-specific system information in broadcast signaling (paragraph [0034], lines 1-8).  
For claim 14, Kim teaches the apparatus, wherein the circuitry is configured to transmit a system information update of an area-specific system information in dedicated signaling on demand (paragraph [0044], lines 1-8). 
For claim 16, Kim teaches the apparatus, wherein the apparatus is a virtual cell, a local cell, a micro or pico cell, a Transmission/Reception Point (TRP), a small cell provided by NR eNodeBs, a base station, or an eNodeB (paragraph [0029], lines 1-9).  
For claim 22, Kim teaches the method comprising:
 determining if one of the cells in an system information area has changed the system information configurations (paragraph [0040], lines 1-6);
 the system information configuration being changed, sending a notification to UEs in a paging message (paragraph [0057], lines 1-4), and
 notifying other cells in the system information area to send the notification in their paging messages as well (paragraph [0068], lines 1-11). However,  Kim discloses all the subject matter of the claimed invention with the exemption of the sending the notification associated with the area-specific system information update includes transmitting a system information change notification and a system information table update corresponding to delta signaling, wherein delta signaling is only system information that has actually changed being included  in the system information change notification and only an updated portion of the system information table being included in the system information table update as recited in claim 22.
Samsung from the same or analogous art teaches the sending the notification associated with the area-specific system information update includes transmitting a system information change notification and a system information table update corresponding to delta signaling, wherein delta signaling is only system information that has actually changed being included  in the system information change notification and only an updated portion of the system information table being included in the system information table update (see figure 2) (under 2.2  Index/Identifier for local cell-specific SI and common SI, lines 18-38). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the sending the notification associated with the area-specific system information update includes transmitting a system information change notification and a system information table update corresponding to delta signaling, wherein delta signaling is only system information that has actually changed being included  in the system information change notification and only an updated portion of the system information table being included in the system information table update as taught by Samsung into the method and apparatus for notifying MME of unsuccessful paging for terminal of Kim.   
The sending the notification associated with the area-specific system information update includes transmitting a system information change notification and a system information table update corresponding to delta signaling, wherein delta signaling is only system information that has actually changed being included  in the system information change notification and only an updated portion of the system information table being included in the system information table update can be modify/implemented by combining the sending the notification associated with the area-specific system information update includes transmitting a system information change notification and a system information table update corresponding to delta signaling, wherein delta Samsung into the method and apparatus for notifying MME of unsuccessful paging for terminal of Kim. As disclosed in Samsung, the motivation for the combination would be to use the system information update configured in a table that will help the system to identify and transmit the changes in the information that is included becoming the method/device more efficient and reliable for a better organization management  and communication transmission.
For claim 23, Kim teaches a method comprising
 transmitting one or more a system information change notification and a system information update to an anchor cell (paragraph [0040], lines 1-6); 
sending, by the anchor cell, a paging message with a system information change notification (paragraph [0057], lines 1-4); and  WO 2018/115386PCT/EP2017/084279 
if the anchor cell cannot cover all the UEs in the area, sending a system information change notification (paragraph [0077], lines 13-16); and
 sending, by each cell that received the system information change notification, a paging message containing the system information change notification and the system information table update to user equipment controlled by the respective cells (paragraph [0040], lines 6-17) and (paragraph [0058], lines 1-12). However,  Kim discloses all the subject matter of the claimed invention with the exemption of the system information table update, corresponding to delta 5Application No. 16/469,654 Reply to Office Action of April 30, 2021 signaling, within the system information area that the anchor cell controls, wherein delta signaling is only system information that has actually changed being including in the system information change notification and only an updated portion of the system information table being included in the system information table update as recited in claim 23.
Samsung from the same or analogous art teaches the system information table update, corresponding to delta 5Application No. 16/469,654 Reply to Office Action of April 30, 2021 signaling, within the system information area that the anchor cell controls, wherein delta signaling is only system information that has actually changed being including in the system information change notification and only an updated portion of the system information table being included in the system information table update (see figure 2) (under 2.2  Index/Identifier for local cell-specific SI and common SI, lines 18-38). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the system  Samsung into the method and apparatus for notifying MME of unsuccessful paging for terminal of Kim.   
The system information table update, corresponding to delta 5Application No. 16/469,654 Reply to Office Action of April 30, 2021 signaling, within the system information area that the anchor cell controls, wherein delta signaling is only system information that has actually changed being including in the system information change notification and only an updated portion of the system information table being included in the system information table update can be modify/implemented by combining the system information table update, corresponding to delta 5Application No. 16/469,654 Reply to Office Action of April 30, 2021 signaling, within the system information area that the anchor cell controls, wherein delta signaling is only system information that has actually changed being including in the system information change notification and only an updated portion of the system information table being included in the system information table update with the device. This process is implemented as a hardware solution or as firmware solutions of Samsung into the method and apparatus for notifying MME of unsuccessful paging for terminal of Kim. As disclosed in Samsung, the motivation for the combination would be to use the system information update configured in a table that will help the system to identify and transmit the changes in the information that is included becoming the method/device more efficient and reliable for a better organization management  and communication transmission.
For claim 24, Kim teaches the method, further comprising checking, by the anchor cell, a system information update to determine with which cells the system information update is related (paragraph [0040], lines 11-17) and (paragraph [0057], lines 1-4).  
For claim 25, Kim teaches the method, further comprising sending, by the anchor cell, one or more of a system information change notification and the system information update to cells that are related with the system information update(paragraph [0040], lines 11-17) and (paragraph [0057], lines 1-4).  
Claim 11 is rejected under 35 U.S.C. 103 as being un-patentable over Kim et al Patent Application No. :( US 2019/0230625 A1) hereinafter referred as Kim, in view of Samsung, 3GPP TSG-RAN WG2 Meeting #96 R2-168086 Reno, Nevada, 14-18 November 2016. Comparison of Samsung, in further view of Adjakple et al US Patent Application No.:( US 2017/0311290 A1) hereinafter referred as Adjakple.
For claim 11, Kim discloses all the subject matter of the claimed invention with the exemption of the circuitry is configured to transmit a system information change notification with an area specific RNTI in a dedicated channel as recited in claim 11.
 Adjakple from the same or analogous art teaches the circuitry is configured to transmit a system information change notification with an area specific RNTI in a dedicated channel (paragraph [0265], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the circuitry is configured to transmit a system information change notification with an area specific RNTI in a dedicated channel as taught by Adjakple into the method and apparatus for notifying MME of unsuccessful paging for terminal of Kim.   
The circuitry is configured to transmit a system information change notification with an area specific RNTI in a dedicated channel can be modify/implemented by combining the circuitry is configured to transmit a system information change notification with an area specific RNTI in a dedicated channel with the device. This process is implemented as a hardware solution or as firmware solutions of Adjakple into the method and apparatus for notifying MME of unsuccessful paging for terminal of Kim.  As disclosed in Adjakple, the motivation for the combination would be to use the change notification with an area specific Radio Network Temporary Identifier. It is used to differentiate/identify a connected mode UE in the cell, a specific radio channel, a group of UEs in case of paging, a group of UEs for which power control command is issued by the eNodeB, system information transmitted by the eNodeB becoming the method device more efficient and reliable for a better communication.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642